if NRS 213.1243(8) was not enjoined, the State should be precluded from
                pressing charges against Davis under that statute because of the positions
                taken by the Nevada Attorney General's Office and the Legislative
                Counsel Bureau that the statute's operation had been suspended.
                            In the federal case, the State of Nevada appealed the federal
                court injunction, and in 2012, the Ninth Circuit overturned the injunction
                as related to A.B. 579 and remanded the injunction over S.B. 471 to the
                federal district court. ACLU of Nevada v. Masto, 670 F.3d 1046 (9th Cir.
                2012). In February 2013, the federal district court issued an order
                narrowing the scope of the injunction against S.B. 471. The 2013 order
                clarifies the scope of the injunction over NRS 213.1243(8), the statute
                under which Davis was charged.
                            In the instant appeal—which pre-dates the February 2013
                order narrowing the injunction—the parties devote the majority of their
                efforts to arguing the scope of the 2008 injunction. Although Davis briefly
                raises constitutional and fairness concerns for lack of notice that his
                conduct could subject him to a felony charge, especially given the
                Legislative Counsel Bureau and Attorney General's Office opinions, these
                concerns were neither fully briefed to, nor decided by, the district court.
                These issues deserve development in the first instance in the district
                court. We therefore vacate the district court's order dismissing the
                conviction and remand to the district court to determine: (1) the effect of
                the 2013 order, which clarified the scope of the injunction; (2) Davis's
                liability under the pre-2008 statutory scheme if the amendments cannot
                be enforced against Davis; (3) the effect of the uncertainty, if any, of the
                law concerning NRS 213.1243(8) at the time Davis was charged and
                convicted; and (4) such other issues as the parties may raise on remand.

SUPREME COURT
        OF
     NEVADA


(0) I947A
                           This order constitutes our final disposition of this appeal. Any
                subsequent appeal shall be docketed as a new matter.
                           It is so ORDERED.




                                                                                 C.J.




                                                  Gibbons



                                                  Hardesty



                                                  Parraguirre



                                                  Douglas


                                                        Ck




                                                  Saitta


                cc:   Hon. James M. Bixler, District Judge
                      Attorney General/Carson City
                      Clark County District Attorney
                      Clark County Public Defender
                      Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A